Citation Nr: 0726488	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  04-41 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic respiratory 
disability, claimed as chronic obstructive pulmonary disease 
(COPD), to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The veteran had active duty service with the United States 
Navy from October 1956 to October 1959 and from December 1959 
to December 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The case was previously before the Board in January 
2006, when it was remanded for further development.  The 
veteran testified at a Board hearing at the RO in May 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The issue on appeal features the veteran's contention that he 
suffers from a chronic pulmonary disability caused by 
exposure to asbestos during service.  The Board observes that 
Veterans Benefits Administration (VBA) Adjudication Procedure 
Manual M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, 
Section C, para. 9 (December 13, 2005) (rescinding the 
previously applicable VBA Adjudication Procedure Manual M21-
1, Part VI, para. 7.21) notes that inhalation of asbestos 
fibers can produce fibrosis and tumors, that the most common 
disease is interstitial pulmonary fibrosis (asbestosis), and 
that the fibers may also produce various other cancers and 
tumors particularly in the chest and throat.  See M21-1MR, 
Part IV, Subpart ii, Chapter 2, Section C, para. 9; see also 
Ennis v. Brown, 4 Vet.App. 523 (1993).  It is noted that 
persons with asbestos exposure have an increased incidence of 
various cancers including cancers of the lung, bronchus, 
larynx, and pharynx.  It is also noted that the latency 
period for asbestos-related diseases varies from 10 to 45 or 
more years between first exposure and development of the 
disease, that an asbestos-related disease can develop from 
brief exposure to asbestos, and that there is a prevalence of 
asbestos-related disease among shipyard workers since 
asbestos was used extensively in military ship construction.  
M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 9.

The VBA Manual guidelines "direct that the raters develop 
the record; ascertain whether there is evidence of exposure 
before, during, or after service; and determine whether the 
disease is related to the putative exposure."  Dyment v. 
West, 13 Vet.App. 141 (1999); see also Nolen v. West, 12 
Vet.App. 347 (1999); VAOGCPREC 4-2000."  Review of the 
claims file leads the Board to conclude that the required 
development has not been accomplished in this case.  There 
does not appear to be any development of evidence of exposure 
before, during, or after service, nor is there an adequate VA 
examination report with etiology opinion.  Such additional 
development is necessary before the Board may properly 
proceed with appellate review.

Several medical records indicate that the veteran is 
currently diagnosed with a chronic pulmonary disability, 
although the diagnosed pathologies have not included diseases 
broadly recognized as associated with asbestos exposure.  
Essential questions in this case include: whether the 
veteran's current pulmonary disease is of a nature which 
could be causally linked to asbestos exposure; whether the 
veteran was exposed to asbestos during service; and whether 
the veteran was exposed to asbestos other than during 
service.  In the Board's view, there has not been adequate 
development of these essential questions to allow for proper 
appellate review at this time.  The Board acknowledges that 
this case has been remanded once before; unfortunately, it is 
necessary for another remand to accomplish the development 
necessary to allow for a proper determination of the decisive 
questions in this appeal.

Specifically, the Board observes that an April 2005 VA 
medical report shows that a physician treating the veteran's 
pulmonary disease believed that the veteran suffered from a 
form of COPD which was more likely than not related to 
asbestos exposure or other chemical exposure.  An October 
2005 VA radiology report shows the interpreting doctor's 
medical impression that the veteran has "pleural plaques 
bilaterally" which "might or might not relate to the 
clinical history of possible asbestosis."  When this case 
was previously remanded by the Board, a VA respiratory 
examination was performed on January 2007 and yielded a 
report confirming the diagnosis of COPD, but offering the 
etiology statement: "To say whether this veteran's present 
pulmonary condition is causally related to his service in the 
Navy would be pure speculation."

Unfortunately, the January 2007 VA examination report does 
not specifically address the critical question of whether the 
veteran's current pulmonary pathology, in light of diagnostic 
studies and prior clinical impressions of record, could have 
been caused by asbestos exposure.  The January 2007 report 
does not present any discussion making the scope of its one 
sentence conclusion clear; it is particularly unclear whether 
the examiner may have been able to offer a medical opinion on 
the limited, but essential, question of whether the current 
pulmonary disability would likely be related to asbestos if 
exposure to asbestos was assumed to have occurred.

In light of the competent medical evidence indicating that 
the veteran's current pulmonary disability was suspected to 
be the result of asbestos exposure, the Board believes it is 
necessary to obtain more adequate clarification of the 
January 2007 examination report's conclusion once more 
complete development of the veteran's history of asbestos 
exposure is completed.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to develop evidence of asbestos exposure 
before, during, and after the veteran's 
service.  This development should conform 
with the VBA Manual guidelines and Dyment 
v. West, 13 Vet.App. 141 (1999).

2.  After completion of the above, the 
physician who conducted the January 2007 
VA respiratory examination, if available, 
should be asked to author an addendum to 
the January 2007 VA examination report to 
clarify his medical conclusions.  It is 
imperative that the claims file be made 
available to and be reviewed by the 
examiner in connection with authoring this 
report.  Any medically indicated special 
tests or studies should be accomplished.  
Specifically, the examiner should offer 
responses to the following questions:

	a)  Assuming, for the sake of argument, 
that the veteran has been exposed to 
asbestos, is the veteran currently 
diagnosed with any pulmonary disability 
which is at least as likely as not (a 
50% or higher degree of probability) 
causally linked to asbestos exposure?  
It is emphasized that, for the purposes 
of this question only, the examiner is 
to assume that the veteran was exposed 
to asbestos and evaluate whether the 
veteran currently manifests a pulmonary 
disability of a nature which is likely 
associated with asbestos exposure.

b)  If the examiner finds that there is 
chronic pulmonary disability which is 
of a nature that may have been caused 
by asbestos exposure, please offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
pulmonary disability was caused by 
exposure to asbestos during service 
rather than any exposure to asbestos 
prior to or following his service.  
Please refer to the evidence in the 
claims folder and specify any pertinent 
periods of shown asbestos exposure 
considered.

3.  If, and only if, the physician who 
conducted the January 2007 VA respiratory 
examination is not available to provide 
adequate clarification of his prior 
findings, the veteran should be scheduled 
for a new VA examination to ascertain the 
relationship, if any, between any current 
pulmonary disabilities and possible 
exposure to asbestos.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
medically indicated special tests or 
studies should be accomplished.  After 
reviewing the claims file and examining 
the veteran, the examiner should offer 
responses to the following questions:

	a)  Assuming, for the sake of argument, 
that the veteran has been exposed to 
asbestos, is the veteran currently 
diagnosed with any pulmonary disability 
which is at least as likely as not (a 
50% or higher degree of probability) 
causally linked to asbestos exposure?  
It is emphasized that, for the purposes 
of this question only, the examiner is 
to assume that the veteran was exposed 
to asbestos and evaluate whether the 
veteran currently manifests a pulmonary 
disability of a nature which is likely 
associated with asbestos exposure.

b)  If the examiner finds that there is 
chronic pulmonary disability which is 
of a nature that may have been caused 
by asbestos exposure, please offer an 
opinion as to whether it is at least as 
likely as not (a 50% or higher degree 
of probability) that the veteran's 
pulmonary disability was caused by 
exposure to asbestos during service 
rather than any exposure to asbestos 
prior to or following his service.  
Please refer to the evidence in the 
claims folder and specify any pertinent 
periods of shown asbestos exposure 
considered.

4.  After completing the above, and any 
other development the RO may deem 
necessary, the RO should then review the 
expanded record and determine if the 
veteran's claim can be granted.  If the 
claim remains denied, the veteran and his 
appellant should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



